
	
		II
		111th CONGRESS
		1st Session
		H. R. 2265
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 23, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To amend the Reclamation Wastewater and
		  Groundwater Study and Facilities Act to authorize the Secretary of the Interior
		  to participate in the Magna Water District water reuse and groundwater recharge
		  project, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Magna Water District Water Reuse and
			 Groundwater Recharge Act of 2009.
		2.Magna Water District
			(a)In GeneralThe Reclamation Wastewater and Groundwater
			 Study and Facilities Act (43 U.S.C. 390h et seq.) is amended
			 by adding at the end the following:
				
					16__.Magna Water District water reuse and
				groundwater recharge project, Utah
						(a)AuthorizationThe Secretary, in cooperation with the
				Magna Water District, Utah, may participate in the design, planning, and
				construction of permanent facilities needed to establish recycled water
				distribution and wastewater treatment and reclamation facilities that will be
				used to provide recycled water in the Magna Water District.
						(b)Cost Sharing
							(1)Federal shareThe Federal share of the capital cost of
				the project described in subsection (a) shall not exceed 25 percent of the
				total cost of the project.
							(2)Non-Federal shareEach cost incurred by the Magna Water
				District after January 1, 2003, relating to any capital, planning, design,
				permitting, construction, or land acquisition (including the value of
				reallocated water rights) for the project described in subsection (a) shall be
				credited towards the non-Federal share of the costs of the project.
							(c)LimitationFunds provided by the Secretary shall not
				be used for operation or maintenance of the project described in subsection
				(a).
						(d)Authorization of
				AppropriationsThere is
				authorized to be appropriated to carry out this section
				$12,000,000.
						.
			(b)Conforming AmendmentThe table of sections in section 2 of the
			 Reclamation Projects Authorization and Adjustment Act of 1992 (43 U.S.C. prec.
			 371) is amended by inserting after the item relating to section 16__ the
			 following:
				
					
						Sec. 16__. Magna Water District
				water reuse and groundwater recharge project,
				Utah.
					
					.
			
	
		
			Passed the House of
			 Representatives September 22, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
